Citation Nr: 1757700	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-06 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for dysthymic disorder, claimed as depression, (dysthymic disorder) prior to October 7, 2014.

2. Entitlement to an initial rating in excess of 30 percent for bipolar II disorder, previously evaluated as dysthymic disorder claimed as depression, (bipolar disorder) from October 7, 2014.

3. Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine (low back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to February 2008.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for a low back disability, rated at 20 percent, and dysthymic disorder, rated at 10 percent.

In March 2011, after undergoing surgery on his back, the Veteran was awarded a temporary 100 percent rating for his low back disability from June 22, 2010 to August 31, 2010.

A Travel Board hearing was scheduled in June 2012. The Veteran did not appear at the hearing. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

In a November 2014, rating decision, during the pendency of the present appeal, the RO discontinued the Veteran's 10 percent disability rating under Diagnostic Code 9433 for dysthymic disorder. Instead, the RO assigned the Veteran a 30 percent disability rating for bipolar disorder from October 7, 2014. This change in the Veteran's disability ratings reflected a change in the Veteran's psychiatric diagnosis. It also prevents pyramiding as all psychiatric disabilities are rated under a General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.14.

The Board remanded these matters in July 2014 for additional development, and in January 2017, the Board again remanded the Veteran's claim for a rating in excess of 20 percent for low back disorder. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).
In January 2017, the Board granted a 30 percent rating for dysthymic disorder but denied a rating in excess of 30 percent for bipolar disorder. The Veteran appealed the Board's January 2017 decision as it related to his claims for dysthymic disorder and bipolar disorder to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a September 2017 Joint Motion for Partial Remand (JMPR), the Court vacated the Board's decision and remanded these matters to the Board.

A Supplemental Statement of the Case (SSOC), issued by the RO in October 2016, continued to deny an initial rating in excess of 20 percent for the Veteran's low back disability.


FINDINGS OF FACT

1. Prior to October 7, 2014, dysthymic disorder was not manifested by occupational and social impairment with reduced reliability and productivity.

2. Since October 7, 2014, bipolar disorder has not been manifested by occupational and social impairment with reduced reliability and productivity.

3. The Veteran's low back disability has not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 30 percent for dysthymic disorder have not been met prior to October 7, 2014. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.130, Diagnostic Code 9433 (2017).

2. The criteria for an initial disability rating in excess of 30 percent for bipolar disorder have not been met from October 7, 2014. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.130, Diagnostic Code 9432 (2017).

3. The criteria for a rating in excess of 20 percent for a low back disability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Additionally, the Board finds there has been substantial compliance with its January 2017 remand directives. Updated VA treatment records were associated with the claims file, a VA examination was conducted in February 2017 to determine the nature and severity of the Veteran's low back disability, and a May 2017 SSOC continued to deny a rating in excess of 20 percent for the Veteran's low back disability.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). 

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2015). However, it is possible for a Veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes. The critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

(a) Dysthymic Disorder and Bipolar Disorder

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provide the following ratings for psychiatric disabilities, including dysthymic disorder and bipolar disorder:

A 30 percent disability rating is warranted when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Codes 9432, 9433.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9432, 9433.

Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Codes 9432, 9433.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Codes 9432, 9433.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Health Disorders (4th ed. 1994) (DSM-IV). A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. A GAF score of 61 to 70 indicates some mild in social, occupational, or school functioning, but generally, indicates someone who is able to function pretty well with some meaningful interpersonal relationships. A GAF score of 71 to 80 indicates symptoms that are transient, if present, and expectable reactions to psychosocial stressors with no more than slight impairment in social, occupational, or school functioning. DSM-IV; 38 C.F.R. §§ 4.125, 4.130. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, 8 Vet. App. at 242. An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).
The United States Court of Appeals for the Federal Circuit held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vasquez-Claudio v. Shinseki, 713 F3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Codes 9432, 9433.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a). The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Codes 9432, 9433.

(i) Dysthymic Disorder Prior to October 7, 2014

The Veteran attended regular treatment at VA from December 2008 to June 2009. During this time, the Veteran was finishing his undergraduate degree, noting he had finished his Spring 2009 semester with a 3.4 grade point average (GPA).  He also reported that he was an assistant girls' soccer coach, and he saw his friends when he could. The Veteran was living with his father and reported a relationship with his brother. During this time, the Veteran reported difficulty sleeping, spending sprees, low motivation, hopelessness, and depression when he failed to accomplish his goals. The Veteran reported that he often felt he set his goals too high, setting himself up for failure.  He also indicated he felt meaning while serving in the Army, but after discharge he reported having difficulty connecting with others who do not have similar experiences.  The Veteran reported that the medication has helped his mental status. The VA examiner noted that the Veteran had good hygiene, eye contact, and adequate insight and judgment. The Veteran was cooperative, his speech was normal, and there were no apparent memory or concentration issues, psychosis, mania, or schizophrenia. The examiner further noted that the Veteran was able to manage his finances and did not present with homicidal or suicidal ideation. During this time frame, the Veteran was assigned a GAF score of 65, indicating the Veteran's symptoms were mild.

In June 2009, the Veteran was afforded a VA examination. The Veteran indicated depression, frustration with life in general, difficulty concentrating and sleeping, and decreased appetite. The Veteran reported that his mood had improved with medication but he we would have periods of low moods lasting a day or two every two weeks. These periods of low mood would cause him to isolate himself from others. The Veteran indicated drinking light to moderate levels of alcohol, but he has been able to maintain his status as a full-time student with a 3.4 GPA, indicating he is able to function well in an academic setting. At this examination, the Veteran indicated he hoped to obtain a master's degree. The Veteran was still coaching girls' soccer. 

At this examination, the Veteran was noted by the examiner to be candid and articulate with logical and organized thought processes, and the examiner indicated the Veteran's cognition was grossly intact despite some difficulty concentrating. The examiner reported no hallucinations or delusions, and no homicidal or suicidal ideation at the time of the examination, though the Veteran reported a history of suicidal ideation prior to beginning VA treatment in 2008. The examiner opined that the Veteran was able to manage his finances and assigned a GAF score of 65. 

After an approximately two-year gap in treatment, the Veteran attended a VA mental health appointment in April 2011. He reported at that time that he had stopped attending his mental health treatment due to distance and a desire to obtain private counseling. However, the Veteran reported that he had not obtained private counseling and had stopped taking his medication around the time he suspended his VA treatment in June 2009. The Veteran indicated that he had mood variances, noting he would sometimes experience days with a great deal of energy and positivity and other days he would be pessimistic and self-defeating. At this time, the Veteran was finishing up his education and reported he had moved out of his parent's house and got his own apartment after getting a job at a construction company. The VA treatment provider noted that the Veteran's hygiene was good, and he was cooperative with normal speech and linear and logical thoughts. The examiner indicated the Veteran did not display homicidal or suicidal ideation, paranoia, or delusion, and his insight and judgment were fair.

The Veteran submitted private treatment records from January 2013 to December 2013. These records indicate the Veteran reported symptoms including, ups and downs in mood, shopping sprees, depression, an increased energy level, low self-esteem, difficulty concentrating. The Veteran's private treatment provider noted that the Veteran was fully oriented with normal speech, logical and oriented thought processes, and intact judgment and insight. The examiner diagnosed the Veteran with bipolar disorder and prior to August 2013 assigned GAF scores of 51 to 60 and from August 2013 to December 2013 assigned GAF scores of 61 to 70, noting improvement after the Veteran began a regular medication regimen.

In October 2017, the Veteran submitted a statement indicating that he began his academic career in Fall 2008, but due to his inability to decide on a career path, it took him three year as a full-time student to obtain his Associate's degree. After returning to school to complete his Bachelor's degree, the Veteran reported he had a breakdown in 2012, causing him to withdraw from some classes, failing others, further delaying his academic career before completing his Bachelor's degree in Fall 2014 after changing schools. 

After considering the entirety of the Veteran's symptomatology reported in the Veteran's claims file, including VA treatment records, VA examinations, the Veteran's statements, and private treatment records, the Board finds the Veteran's symptoms, prior to October 7, 2014, do not rise to the level of occupational and social impairment with reduced reliability and productivity due to symptoms such as panic attacks, impaired speech, impaired judgment, or difficulty maintaining effective work and social relationships.

The Board finds that the Veteran has been able to sustain his status as a full-time student while maintaining a 3.4 GPA. The Board acknowledges that the Veteran reported in October 2017 that he had some difficulty determining a career path and took more than four years to complete his bachelor's degree. The Board also acknowledges that the Veteran, at an October 2014 VA examination, describes having a breakdown in Spring 2012 after suspending his mental health treatment and prior to his diagnosis of bipolar disorder by a private physician. However, immediately prior to that, the Veteran was successful in school, and upon resuming his treatment and medication, he was able to return to school and successfully complete his degree. 

The record reflects that the Veteran was able to obtain employment with a construction company for at least one summer. Socially, the Veteran has maintained relationships with his father, brother, and some friends, and he has been able to coach girls' soccer. Additionally, VA and private treatment providers reported that the Veteran's speech was normal, thought processes were logical and coherent, and judgment and insight were adequate.

While the record reflects some disturbances in mood, periods of depressed mood, and variances in energy level, the Veteran indicated that these symptoms would last for only a couple of days and VA examiners consistently described the Veteran's symptoms as mild, or, at worst, moderate. This is supported by the GAF scores ranging from 51 to 70. Additionally, the record reflects that the Veteran's symptoms improved when he consistently attended treatment and took the prescribed medications. 

The Board also acknowledges that the Veteran reported some difficulties with concentration and sleeping, spending sprees, and decreased appetite. However, again, VA examiners and treatment providers acknowledged these symptoms in treating the Veteran and consistently noted that these symptoms were mostly mild, while occasionally moderate, and, again, improvement was noted when the Veteran consistently took his medication. 

Because the Veteran's symptoms related to his dysthymic disorder, and privately diagnosed bipolar disorder from January 2013, do not more closely approximate those required for a 50 percent rating, the Veteran's currently assigned 30 percent rating is proper, and a rating in excess of 30 percent prior to October 7, 2014 is denied.

(ii) Bipolar II Disorder From October 7, 2014

From January 2014 to August 2016, the Veteran attended mental health treatment at VA on a regular basis. The Veteran reported feeling "manicky," noting that he would start projects without completing them and procrastinate on his school work. He also indicated that his mood was irritable, getting worse concurrent with increased stress. He indicated other symptoms including low motivation, avoidance behaviors, verbal aggression, anxiety and worry, compulsive spending, difficulty focusing, difficulty adapting to change, fixating on things that are out of his control, and misuse of alcohol. The Veteran noted that these symptoms improved with medication, but in August 2016, the Veteran indicated he had stopped taking his medication. 

The Veteran reported that he completed his Bachelor's degree in Fall 2014, and the following semester he began work towards a Master's degree in geography. He obtained a job during the summer of 2015, but in November 2015, shortly after he discontinued his medication, he reported that he had become overwhelmed and stopped attending classes for a couple of weeks. 

The Veteran indicated one social relationship with a friend, though he indicated missing previous friendships but did not feel he would reach out. The Veteran reported all other significant social relationships were with his family. The Veteran was married in April 2014, and they had one child. The Veteran also shared custody of a child from a previous relationship. He reported that relationship was rocky, and he was considering seeking full custody of his son as he felt he would be the more stable parent. 

In 2014, the Veteran's treatment providers opined that the Veteran's episodes, which he described as "manic," were more likely generalized anxiety, but later in 2016 the examiners described the Veteran's symptoms as typical hypomanic and manic episodes, noting the Veteran presented as baseline obsessive with some neurotic thinking about the how and why of his behaviors. The treatment providers noted that the Veteran did not display paranoia, delusions, hallucinations, or psychotic symptoms. Treatment providers noted that the Veteran did not present with suicidal ideation prior to August 2016, but in August 2016, treatment providers noted that the Veteran exhibited frequent suicidal ideation coinciding with his depressive episodes, though he had no intent or plan. The treatment providers noted that the Veteran was fully oriented, displayed good hygiene, and was cooperative with normal thought processes, adequate insight and judgment, and regular speech. From March to April 2014 and May to June 2014, examiners assigned GAF scores of 60 to 64, and from January to February 2014 and July 2014 to March 2015, examiners assigned GAF scores of 70 to 78. 

The Veteran attended a VA examination in October 2014. At this examination, the Veteran reported that he had recently gotten married, and he had shared custody of a son from a previous relationship. The Veteran also reported a good relationship with his mother and brother but noted he kept to himself other than his family. The Veteran had resumed his education in Spring 2014 and noted that he would graduate with his Bachelor's degree in December 2014. He indicated plans to pursue a graduate degree beginning in the Spring 2015 semester. The Veteran also reported obtaining a full-time internship over the summer of 2014, and he was continuing this work part-time during the Fall 2014 semester. The Veteran reported moderate drinking , had some impact on his ability to focus in school and at work. He expressed a desire to cut back on his drinking because it affected his focus and was expensive. The Veteran also reported symptoms including irritable mood, racing thoughts, distractibility, and increased goal-directed activity.

The VA examiner noted the Veteran was pleasant and cooperative, his thought processes were linear and logical with no noticeable cognitive defects or speech abnormalities, and his hygiene was good. The examiner noted no evidence of homicidal or suicidal ideation, psychosis, paranoia, or mania. The Veteran's insight and judgment were noted to be good. The examiner opined that the Veteran's symptoms were consistent with a diagnosis of bipolar disorder.

After a complete review of the Veteran's file, the Board finds that the Veteran's symptomatology does not rise to the level of occupational and social impairment with reduced reliability and productivity due to symptoms such as panic attacks, impaired speech, impaired judgment, or difficulty maintaining effective work and social relationships.

The Veteran was able to complete his Bachelor's degree in Fall 2014, and immediately began work towards his Master's degree. He got married, had a child, and shares custody of a child from a separate relationship. Additionally, the Veteran reported he believed he would be the more stable parent for that child and was considering seeking full custody. The Veteran maintains relationships with at least one friend and has good relationships with his immediate family. The Veteran has also been able to maintain full-time internships when not in school, continuing that internship on a part-time basis while maintaining his status as a full-time student.  VA examiners and treatment providers have not noted any hallucinations, panic attacks, delusions, or paranoia, and the Veteran's memory, judgment, and thinking were all described as normal.

There are occasions when the Veteran's symptoms, specifically his mood, manic episodes, and ability to concentrate, are worse. Additionally, the Board acknowledges that some suicidal ideation was noted during this period, though there was no intent or plan. However, the Board notes that often these symptoms coincide with the Veteran's discontinued use of medications and failure to attend treatment. Generally, so long as the Veteran continues to take his medication and attend treatment, his symptoms are described by treatment providers and VA examiners as mild, which is supported by the GAF scores assigned ranging from 70 to 78.

The Board finds the Veteran has been able to successfully complete a Bachelor's degree and begin working towards a Master's degree, maintain an internship, even while enrolled as a full-time student, and maintain relationships with his wife, his children, family, and at least one friend. The Veteran also feels his mental state is sufficiently stable to consider seeking full-custody of his son. Beyond this, the Veteran's symptoms are generally mild so long as he consistently takes his medication and attends treatment appointments. As a result, the Veteran's symptoms related to his bipolar disorder do not more closely approximate those required for a 50 percent rating, the Veteran's currently assigned 30 percent rating is proper, and a rating in excess of 30 percent from October 7, 2014 is denied.

(b) Degenerative Disc Disease, Lumbar Spine

The Veteran's low back disability rating is assigned under Diagnostic Code 5242, which pertains to degenerative arthritis of the spine. 

Degenerative arthritis of the spine is to be evaluated under the General Rating Formula for rating diseases and injuries of the spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242. Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply to lumbar spine disabilities. 

An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, n. 5.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that pain actually sets in. See VAOPGCPREC 9-98.

Diagnostic Code 5242, degenerative arthritis of the spine, requires consideration of Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R § 4.71a, Diagnostic Code 5003.

During the appeal period, the Veteran was awarded a temporary 100 percent rating for low back surgery from June 22, 2010 to August 31, 2010. As this is the maximum schedular rating, this period is not part of the current appeal, wherein the Veteran seeks a rating higher than 20 percent for a low back disability.

Private records indicate the Veteran was seen for pain in his lower back in May 2009. These records indicate that the Veteran reported that his back pain was getting worse and using a brace had offered some relief.

In June 2009, the Veteran attended a VA examination at which he reported that medications do not assist in relieving the pain, though a brace continued to offer some relief. He indicated he experienced constant, dull pain with daily flare-ups of sharp pain. He indicated his pain causes him to have difficulty bending, lifting anything over five to ten pounds, or engaging in activities like driving, sitting, or sleeping for long periods of time. 
The Veteran was diagnosed with minimal degenerative disc disease causing mild to moderate functional loss. In a review of the Veteran's thoracolumbar spine, the examiner reported the Veteran had forward flexion to 65 degrees, with pain at 60 degrees after repetitive use; extension to 25 degrees, with pain at 20 degrees after repetitive use; lateral flexion on the left and right side to 30 degrees, with no additional loss of motion after repetitive use; and lateral rotation on the right and left side to 40 degrees, with no additional loss of motion after repetitive use. No ankylosis was noted.

The Veteran was afforded another VA examination in April 2014. The Veteran reported that his pain had gotten worse and medication continued to provide no relief. He also continued to report daily flare-ups and constant pain causing difficulty with bending, lifting, standing, and walking.

In a review of the Veteran's thoracolumbar spine, the examiner reported the Veteran had forward flexion to 60 degrees; extension to 20 degrees; lateral flexion on the right side to 15 degrees and on the left side to 20 degrees; and lateral rotation on the right and left side to 25 degrees. There was no additional loss of motion on repetitive use. No ankylosis or invertebral disc syndrome (IVDS) was noted.

In October 2014, the Veteran was afforded another VA examination. The Veteran continued to report that his disability had worsened with continuous pain and daily flare-ups with twisting, driving, bending, lifting, and standing or walking.

In a review of the Veteran's thoracolumbar spine, the examiner reported the Veteran had forward flexion to 75 degrees, 55 degrees after repetitive use; extension to 25 degrees; lateral flexion on the right side to 25 degrees and on the left side to 20 degrees, 15 degrees after repetitive use testing; and lateral rotation on the right side to 25 degrees and on the left side to 30 degrees or greater. No ankylosis or invertebral disc syndrome (IVDS) was noted.

A final VA examination was provided in February 2017. The Veteran had completed the long rehabilitation process associated with his 2010 surgery, and he reported the pain had become more manageable for a while but was not worsening again. He reported his pain impaired his ability to lift items, walk for long periods of time, or drive for longer distances. 

In a review of the Veteran's thoracolumbar spine, the examiner reported the Veteran had forward flexion to 65 degrees; extension to 10 degrees; lateral flexion on the left and right side to 15 degrees; and lateral rotation on the right and left side to 20 degrees. Passive range of motion testing of the spine was not performed as the examiner noted that it was not feasible to do in a safe and reasonable manner. There was no additional loss of motion on repetitive use. No ankylosis or IVDS was noted. 

The preponderance of the evidence is against a finding of favorable ankylosis or forward flexion of the thoracolumbar spine to 30 degrees or less, and, therefore, a 40 percent rating is not warranted.

A rating based on painful motion under 38 C.F.R § 4.59 or Diagnostic Code 5003 is improper because the Veteran has been awarded a compensable rating for his lumbosacral strain with degenerative changes, which contemplates pain and limited motion.

In sum, the preponderance of the evidence is against the award of a rating in excess of 20 percent for the Veteran's service-connected low back disability.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R §§ 4.3, 4.7.


ORDER

Entitlement to an initial rating in excess of 30 percent for dysthymic disorder, prior to October 7, 2014 is denied.

Entitlement to an initial rating in excess of 30 percent for bipolar disorder from October 7, 2014 is denied.

Entitlement to an initial rating in excess of 20 percent for a low back disability is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


